        Case 4:17-cr-00039-JPB-WEJ Document 351 Filed 06/02/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ROME DIVISION

    UNITED STATES OF AMERICA,



          v.                                        CRIMINAL ACTION NO.
                                                    4:17-CR-00039-06-JPB
    MAURICE ANTONIO KENT,

                 Defendant.


    ORDER ADOPTING NON-FINAL REPORT AND RECOMMENDATION

         This matter comes before the Court on the Magistrate Judge’s Non-Final

Report and Recommendation [Doc. 280]. This Court finds as follows:

                                PROCEDURAL HISTORY

         On October 2, 2019, Defendant Maurice Antonio Kent (“Defendant Kent”),

who is one of six defendants charged in the nine-count indictment, moved to

dismiss Counts One and Two of the indictment for lack of specificity and failure to

state an offense. [Doc. 262]. In those counts, Defendant Kent is charged with

Assault with a Dangerous Weapon in Aid of Racketeering in violation of 18 U.S.C.

§ 1959.1 The motion was subsequently submitted to the Magistrate Judge for a



1
    18 U.S.C. § 1959 is titled “Violent crimes in aid of racketeering activity” (“VICAR”).
        Case 4:17-cr-00039-JPB-WEJ Document 351 Filed 06/02/20 Page 2 of 5




recommendation. The Magistrate Judge determined that the indictment was legally

sufficient, and therefore recommended denying Defendant Kent’s motion. [Doc.

280].

                                     ANALYSIS

        A district judge has broad discretion to accept, reject or modify a magistrate

judge’s proposed findings and recommendations. United States v. Raddatz, 447

U.S. 667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court reviews any

portion of the Report and Recommendation that is the subject of a proper objection

on a de novo basis and any non-objected-to portion under a “clearly erroneous”

standard. See also Fed R. Crim. Pro. 59(b)(3).

        Defendant Kent timely filed his Objections to the Magistrate Judge’s Report

and Recommendation on November 8, 2019. [Doc. 292]. Defendant Kent

contends that the Magistrate Judge erred in his recommendation because the

indictment fails to adequately allege Defendant Kent’s involvement with the 135

PIRUS gang. Defendant Kent explains that the indictment does not detail his role

in the hierarchy or whether he uses gang terms or participates in rituals. Defendant

Kent further argues that the indictment is deficient because it does not specifically

identify the racketeering activity. In other words, although the indictment




                                           2
      Case 4:17-cr-00039-JPB-WEJ Document 351 Filed 06/02/20 Page 3 of 5




identifies the racketeering activity as murder, attempted murder and robbery, the

indictment does not identify a specific murder, attempted murder or robbery.

      Generally, for an indictment to be valid, “it must contain the elements of the

offense intended to be charged, and sufficiently apprise the defendant of what he

must be prepared to meet.” United States v. Sharpe, 438 F.3d 1257, 1263 (11th

Cir. 2006). Even if an indictment follows the language of the statute, an

indictment not framed to apprise the defendant with reasonable certainty of the

nature of the accusation against him is defective. Id. Moreover, if the indictment

tracks the language of the statute, the indictment “must be accompanied with such

a statement of the facts and circumstances as will inform the accused of the

specific offense, coming under the general description, with which he is charged.”

Id.

      After review, this Court finds that the indictment contains the elements of

the offense charged and sufficiently apprises Defendant Kent of what he must be

prepared to meet. Notably, although Defendant Kent argues that the Magistrate

Judge erred, Defendant Kent presented no authority supporting the argument that

to sufficiently plead a VICAR violation, the indictment must specifically identify

the racketeering activity the enterprise is engaged in or the names of individuals

associated with the enterprise.


                                          3
     Case 4:17-cr-00039-JPB-WEJ Document 351 Filed 06/02/20 Page 4 of 5




      The elements of a substantive VICAR offense are as follows: (1) that an

enterprise existed that engaged in racketeering activity; (2) that the enterprise

affected interstate or foreign commerce; (3) that the defendant committed the

alleged crime of violence in violation of either federal or state law; and (4) that the

defendant’s general purpose in doing so was to maintain or increase his position in

the enterprise. See United States v. Mills, 378 F. Supp. 3d 563, 575-76 (E.D.

Mich. 2019). Here, the indictment alleges the existence of an enterprise (the 135

PIRUS gang). The indictment further alleged that the 135 PIRUS gang engaged in

racketeering activity (murder, attempted murder and robbery) that affected

interstate commerce. “The indictment need not . . . address each constituent aspect

of an enterprise that must be proven as if it were a discrete element of the offense;

the elements (loosely speaking) of an enterprise are not elements of . . . VICAR.”

United States v. Weaver, Criminal Action No. 2:09-cr-00222, 2010 WL 1633319,

at *2 (S.D. W.V. Apr. 20, 2010). Because “[t]he same principle applies to the

racketeering activity element,” this Court finds that the indictment is adequate even

if it does not allege a specific murder, attempted murder or robbery. See id. This

Court further finds that the indictment additionally alleged that Defendant Kent

committed an aggravated assault with a deadly weapon and that Defendant Kent’s




                                           4
     Case 4:17-cr-00039-JPB-WEJ Document 351 Filed 06/02/20 Page 5 of 5




conduct was committed to increase or maintain his standing in the 135 PIRUS

gang.

        After review, this Court discerns no error in the Magistrate Judge’s finding

that the indictment tracks the statutory language and fully apprises Defendant Kent

of the charges to be defended against, and therefore Defendant’s objection is

OVERRULED.

                                   CONCLUSION

        After consideration of the Non-Final Report and Recommendation and

Defendant Kent’s objections, the Court APPROVES AND ADOPTS the Non-

Final Report and Recommendation [Doc. 280] as the opinion of the Court. For the

reasons stated in the Non-Final Report and Recommendation, Defendant Kent’s

Motion to Dismiss Count One and Two for Lack of Specificity and Failure to State

an Offense [Doc. 262] is DENIED.

        SO ORDERED this 2nd day of June, 2020.




                                           5
